United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1599
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Bryan Curtis Odem

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: January 14, 2020
                               Filed: April 14, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Bryan Curtis Odem pled guilty to unlawfully possessing a firearm in violation
of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced him to 84

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
months’ imprisonment. He appeals the application of a four-level sentencing
enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possessing the firearm in
connection with another felony. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

      In July 2018, Odem, a convicted felon, stole a firearm and transported it on foot
to his fiancee’s home in Newton, Iowa. United States Sentencing Guideline §
2K2.1(b)(6)(B) increases a defendant’s base offense level if the defendant “used or
possessed any firearm or ammunition in connection with another felony offense.”
U.S.S.G. § 2K2.1(b)(6)(B). The district court applied the enhancement, concluding
that Odem’s possession of the firearm violated both federal law and Iowa Code §
724.4(1), which provides, in relevant part, “a person who goes armed with a
dangerous weapon . . . within the limits of any city . . . commits an aggravated
misdemeanor.” Iowa Code § 724.4(1).

       Odem asserts application of the enhancement is improper “double counting”
because he could not commit the federal crime without committing the state crime
and vice versa. This court reviews the application of the sentencing guidelines de
novo. United States v. Houston, 920 F.3d 1168, 1174 (8th Cir. 2019). As Odem
concedes, this court has rejected his argument. See United States v. Walker, 771 F.3d
449, 452-53 (8th Cir. 2014) (holding that when a defendant is convicted of being a
felon in possession of a firearm in a manner that also violates Iowa Code § 724.4(1),
she or he possesses the firearm in connection with another felony offense under
U.S.S.G. § 2K2.1(b)(6)(B)). This panel is bound by this precedent. See United States
v. Manning, 786 F.3d 684, 686 (8th Cir. 2015) (“A panel of this Court is bound by a
prior Eighth Circuit decision unless that case is overruled by the Court sitting en
banc.”).

      The judgment is affirmed.



                                         -2-
GRASZ, Circuit Judge, concurring.

       While I agree Odem’s claim of improper “double counting” cannot prevail in
light of United States v. Walker, 771 F.3d 449 (8th Cir. 2014), the facts of this case
highlight the need to reconsider Walker.            Odem is receiving U.S.S.G.
§ 2K2.1(b)(6)(B)’s four-level enhancement for no practical reason other than that he
violated 18 U.S.C. §§ 922(g)(1) and 924(a)(2) within Newton, Iowa, city limits. See
U.S.S.G. § 2K2.1(b)(6)(B); Iowa Code § 724.4(1). Odem is apparently no angel, at
least judging by his past record. Yet, the law should not be applied arbitrarily even
to one whose behavior might seem deserving of a harsh sentence. The facts of this
case help demonstrate the absurd results produced by application of the four-level
base enhancement pursuant to Walker.

       On July 14, 2018, Odem was present at the home of his fiancée in Newton,
Iowa. He was standing outside when he saw Franklin Welcher driving down the
street. Welcher owed money to Odem’s fiancée. Odem motioned to Welcher to pull
into the driveway. An altercation ensued — each accusing the other of starting it.
Welcher, however, agreed to go home and get the money he owed. He returned with
only $13.00. Not satisfied, Odem then rode with Welcher back to Welcher’s home
to get something that could be held as collateral for the rest of the debt. Welcher gave
Odem a firearm. Odem returned on foot to his fiancée’s home and placed the gun
under a drawer in a dresser.

       Meanwhile, Welcher called the police and reported that Odem had “stolen” the
gun. Odem, in his objections to the PSR, expressly objects to any characterization of
the gun as stolen: “that is not true, the alleged victim volunteered to give Defendant
collateral to show his good faith to repay the loan to Defendant’s fiancée; the alleged
victim chose to give Defendant the gun.” In any event, the relevant conduct
implicating Walker is not theft. Rather, it is that Odem violated Iowa’s “carrying



                                          -3-
weapons” law since he walked, however briefly, with his illicit collateral in Newton
city limits to put it in safe keeping.

       As the government states in its brief, “Iowa’s carrying weapons law prohibits
walking and driving in city limits with a firearm, subject to certain exceptions not
applicable here.” The government argued that application of the enhancement for
violating the “carrying weapons” law is not double counting, stating, “It was one
thing for Odem to be at his fiancée’s house where he possessed a firearm which could
have arrived there by any number of means, and quite another to walk about town
with it.” Perhaps, but this distinction strikes me as completely divorced from the
goals of the sentencing guidelines.

      I maintain the four-level enhancement should not be available in circumstances
where the “act of possessing a firearm in violation of federal law is inextricably
entwined with [the] act of possessing a firearm within city limits in violation of Iowa
law.” United States v. Stuckey, 729 F. App’x 494, 496 (8th Cir. 2018) (unpublished)
(Grasz, J., concurring). Increasing sentences in these circumstances does not further
the purpose of U.S.S.G. § 2K2.1(b)(6)(B), and I doubt the sentencing commission
intended this result. Id.
                         _____________________________




                                         -4-